7 N.Y.3d 856 (2006)
LINDA A. STARK, ESQ., Respondent,
v.
MOLOD SPITZ DESANTIS & STARK, P.C., et al., Appellants.
Court of Appeals of New York.
Submitted July 17, 2006.
Decided October 17, 2006.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that denied appellants' motion to compel arbitration and granted respondent's motion to stay arbitration, granted; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the Appellate Division order does not finally determine an action or proceeding within the meaning of the Constitution.